Case 1:10-cr-00607-JBW Document 163 Filed 02/12/20 Page 1 of 2 PageID #: 732
                         IN CLERK'S OFFICE
                     US DISTRICT COURT E.D.N.Y.
                     ★    FEB 12 2020        *    U.S. Department of Justice

                      BROOKLYN OFFICE             United States Attorney
                                                  Eastern District ofNew York

ADG                                               271 Cadman Plaza East
                                                  Brooklyn, New York11201



                                                  February 6,2020

Bv ECF and E-Mail


The Honorable Jack B. Weinstein
                                                                          p
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Tvler Briggs. lO-CR-607 tJBW)

Dear Judge Weinstein:
                                                                                  I


              The government respectfully submits this letter to advise the Court that the
government and the Probation Department do not object to the defendant Tyler Briggs's
motion for early termination of supervised release. The government has received and
reviewed the defendant's pro ^ motion, dated December 20,2019, outlining the reasons for
his request. The government has discussed the matter with the Probation Department and
defense counsel. Based on those discussions, the government has no objection to the
defendant's supervised release being terminated early.

               A hearing on the defendant's motion has been scheduled for February 12,
2020, at 11:30 a.m. In light of the parties' positions, the parties and the Probation
Department respectfully submit that a hearing is no longer necessary. However, if a hearing
is ordered, both the government and the defendant are unavailable on February 12, 2020, due
to scheduling conflicts. The undersigned will be out of the country from February 21 to
March 2,2020. Defense counsel has a trial scheduled from March 2 to early April.
Case 1:10-cr-00607-JBW Document 163 Filed 02/12/20 Page 2 of 2 PageID #: 733
